McMurray, Presiding Judge.
Harold Davis (plaintiff) brought an action against his uncle, Ear*68nest L. Davis, (defendant), alleging that defendant unlawfully appropriated his “C-266 Bantam Backhoe . . .” and that plaintiff “was forced to rent comparable equipment to use on various projects to replace the damaged Backhoe.” Defendant denied the material allegations of the complaint and counterclaimed, alleging that plaintiff’s complaint is frivolous and that plaintiff owes him in excess of $50,000 for loans, materials, labor and equipment. The case was tried before a jury and a $20,000 verdict was entered on plaintiff’s claim against defendant and a verdict for plaintiff on defendant’s counterclaim. This appeal followed the denial of defendant’s motion for j.n.o.v. or for a new trial. Held:
Decided February 14, 1994.
Richard B. Thurman, for appellant.
Thomas M. Moss, for appellee.
In two enumerations, defendant contends the trial court erred in denying his motion for j.n.o.v. or for a new trial, arguing that the evidence is insufficient to support the verdict.
Plaintiff testified that he owned a large machine used for channeling pipe in difficult terrain; that defendant seized his equipment without authority; that plaintiff discovered that his equipment was being used by defendant on a project in the State of South Carolina; that defendant promised to pay plaintiff $4,000 a month for use of the equipment; that defendant thereafter used the equipment for six months and that defendant never paid plaintiff for use of said equipment. This testimony alone is sufficient to support the jury’s verdict. Stolle Corp. v. McMahon, 195 Ga. App. 270, 272 (3) (393 SE2d 52).

Judgment affirmed.


Johnson and Blackburn, JJ., concur.